Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 1 of 12 Page ID #:2713



 1    WINSTON & STRAWN LLP                          QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
 2    Michael S. Elkin (pro hac vice)
      melkin@winston.com
 3    200 Park Avenue                      Michael T. Zeller (Bar No. 196417)
      New York, NY 10166                   michaelzeller@quinnemanuel.com
 4    Telephone: (212) 294-6700            Gregory A. Fuoco (Bar No. 308073)
      Facsimile: (212) 294-4700            gregfuoco@quinnemanuel.com
 5                                         865 South Figueroa Street, 10th Floor
      Jennifer A. Golinveaux (SBN: 203056) Los Angeles, California 90017-2543
 6    jgolinveaux@winston.com              Telephone: (213) 443-3000
      Thomas J. Kearney (SBN: 267087)
 7    tkearney@winston.com                 Facsimile: (213) 443-3100
      101 California Street, 35th Floor
 8    San Francisco, CA 94111              Attorneys for Defendant
      Telephone: (415) 591-1000            MULTI MEDIA, LLC
 9    Facsimile: (415) 591-1400
10    Erin R. Ranahan (SBN: 235286)
      eranahan@winston.com
11    333 S. Grand Avenue
      Los Angeles, CA 90071-1543
12    Telephone: (213) 615-1700
      Facsimile: (213) 615-1750
13
      Attorneys for Defendant
14    CLOUDFLARE, INC.
15
                           UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17
                          WESTERN DIVISION—LOS ANGELES
18
      DENIECE WAIDHOFER, an                      Case No. 2:20-cv-06979-FMO-AS
19    individual; MARGARET
      MCGEHEE, an individual; and                JOINT RESPONSE OF DEFENDANTS
20    RYUU LAVITZ, LLC, a
      Massachusetts limited liability            CLOUDFLARE, INC. AND MULTI
21    company,                                   MEDIA, LLC IN OPPOSITION TO
22                                               PLAINTIFFS’ EX PARTE
                  Plaintiffs,
                                                 APPLICATION FOR PROTECTIVE
23          vs.                                  ORDER
24    CLOUDFLARE, INC., a Delaware
      corporation; MULTI MEDIA, LLC,
25    a California limited liability
      company; and JOHN DOES 1-21,
26
                  Defendants.
27
28


                     DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 2 of 12 Page ID #:2714



 1                                           TABLE OF CONTENTS
 2                                                                                                                      Page
 3   I.     INTRODUCTION .............................................................................................. 1
 4
     II.    FACTUAL BACKGROUND ............................................................................ 2
 5
     III.   ARGUMENT ...................................................................................................... 4
 6
 7          A.       Plaintiffs’ Requested Relief Is Not Available on an Ex Parte Basis ......... 4

 8          B.       Plaintiffs’ Request Regarding Deposition Scheduling Should Be
                     Denied as Moot .......................................................................................... 6
 9
10          C.       Plaintiffs Fail to Show Good Cause for Remote Depositions ................... 7

11   IV.    CONCLUSION ................................................................................................... 9
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                i
                          DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 3 of 12 Page ID #:2715



 1           Defendants Cloudflare, Inc. and Multi Media, LLC (collectively “Defendants”)
 2   jointly oppose Plaintiffs’ Ex Parte Application for Protective Order, ECF No. 144.
 3      I.      INTRODUCTION
 4           Plaintiffs’ Ex Parte Application for a protective order (“Application”) is both
 5   moot and improper, filed after Defendants had already agreed to Plaintiffs’ own
 6   proposed schedule for depositions in the case, and after Defendants had proposed an
 7   accommodation to allow for home-venue depositions of any witnesses who could not
 8   or would not travel to Los Angeles. It is plain from the record—which Plaintiffs failed
 9   to provide to the Court initially, and refused to update at Defendants’ request—that
10   Plaintiffs ignored Defendants’ attempts to negotiate in good faith, failed to inform the
11   Court about Defendants’ efforts to resolve this trumped-up dispute, refused to inform
12   the Court that Defendants had agreed to the relief they continue to seek, and ignored
13   Defendants’ repeated requests to withdraw their Application or, at a minimum, inform
14   the Court of the true state of affairs.
15           Plaintiffs’ request that the Court quash all of Defendants’ depositions “pending
16   agreement… on a fair deposition schedule” is moot in light of Defendants’ agreement
17   to Plaintiffs’ proposed schedule. And Defendants have proposed a reasonable
18   accommodation to in-person depositions in Los Angeles—which Plaintiffs ignored—
19   so their other request for relief is, at best, premature. As discussed below, Plaintiffs’
20   vague arguments in favor of relief are also both unsupported by facts and lack merit.
21           The Application is also procedurally improper in multiple respects and should be
22   denied on that basis alone. “[F]iling an ex parte motion. . . is the forensic equivalent of
23   standing in a crowded theater and shouting, ‘Fire!’ There had better be a fire.” Mission
24   Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Here,
25   there is no fire. Plaintiffs’ Application does not fit any of the circumstances in which ex
26   parte relief is warranted, and it improperly seeks to circumvent the Central District’s
27   rules regarding discovery motions. The Court should deny the Application, and grant
28   Defendants the attorneys’ fees they have incurred in being forced to oppose it.

                                                      1
                       DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 4 of 12 Page ID #:2716



 1      II.      FACTUAL BACKGROUND
 2            At approximately 1:30 p.m. (Pacific time) on Friday, April 23, Plaintiffs’ counsel
 3   Brett Rosenthal sent an email to all Defendants’ counsel proposing that, in order to
 4   accommodate his schedule (since he personally “plan[ned] to attend and conduct the
 5   vast majority, if not all, of the depositions on behalf of Plaintiffs”), the parties should
 6   agree to a stipulated extension of the discovery deadlines, pushing the end of fact
 7   discovery and the mediation deadline to June 25. He argued that this was necessary to
 8   give him “sufficient time to adequately prepare for these important events in the
 9   litigation.” (Plaintiffs’ Ex. 1). At the same time, Mr. Rosenthal proposed a schedule for
10   depositions that would permit him to attend and conduct each deposition. His proposed
11   schedule assigned each party (and their associated witnesses) one entire week, within
12   which time the parties would agree to “be flexible about the exact dates for the
13   depositions to accommodate all schedules.” Id. at p.3.
14            Separately, Mr. Rosenthal “insist[ed] that the depositions be conducted via
15   videoconference and submit[ted] that abundant good cause exists and that there is no
16   prejudice whatsoever to any party in doing so.” Id. In support of his contention that
17   there was “good cause,” he stated that none of the Plaintiffs (including the eponymous
18   Ryuu Lavitz) had “yet been fully vaccinated.” Id. But he did not explain when (or if)
19   they expected to become “fully vaccinated,” and did not explain whether any of
20   Plaintiffs’ other witnesses or their attorneys were fully vaccinated. Id. To support his
21   contention that there was “no prejudice whatsoever,” he cited two out-of-circuit cases
22   that merely granted requests for remote depositions, while offering no support to Mr.
23   Rosenthal’s ipse dixit. Id.
24            The following Monday, at 9:20 a.m. (Pacific time), Cloudflare’s counsel Jennifer
25   Golinveaux responded to Mr. Rosenthal’s email, informing him that the dates he had
26   proposed for a settlement conference would work for Cloudflare, and further informing
27   him that “[w]e are discussing the schedule revisions you proposed on Friday with
28   Cloudflare and will get back to you soon on that.” (Plaintiffs’ Ex. 21).

                                                       2
                        DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 5 of 12 Page ID #:2717



 1         Instead of responding, Mr. Rosenthal waited until the following day at 11:46 a.m.
 2   (Pacific)—fourteen minutes before lunchtime—to have his colleague Joel Reese call
 3   Mr. Zeller. Declaration of Michael Zeller (Zeller Dec.) at ¶ 2. At 11:50 a.m. (Pacific),
 4   Mr. Rosenthal then (along with his colleague Joel Reese) called Ms. Golinveaux.
 5   Golinveaux Dec. ¶ 2. Ms. Golinveaux was in a deposition for another case that morning,
 6   so their call went to voicemail. Id. Before she had a chance to listen to the message, Mr.
 7   Rosenthal sent an email—at 12:05, just nineteen minutes after his first voicemail—
 8   announcing that Plaintiffs would file an ex parte application “today.” Declaration of
 9   Thomas Kearney (Kearney Dec.) at ¶ 2 & Ex. A.
10         Cloudflare’s counsel Thomas Kearney responded in writing three minutes later,
11   at 12:08 pm, agreeing on behalf of both Defendants to stipulate to Plaintiffs’ proposed
12   schedule extension. Defendants agreed to Plaintiffs’ deposition schedule, merely asking
13   Mr. Rosenthal to consider “a few proposed changes to [Plaintiffs’] schedule of
14   depositions” that involved moving one of Plaintiffs’ witnesses to the end of the
15   schedule, in order to free up time during the week of May 10-14. Kearney Decl. ¶ 3 &
16   Ex. B. Mr. Kearney’s email also offered a compromise on the issue of in-person
17   depositions, offering that Cloudflare’s counsel would be willing to “depos[e] Plaintiffs
18   where they reside” instead of having them travel to Los Angeles. Id. His email also
19   offered to further discuss these or other accommodations. Id.
20         Instead of responding, at 12:20 p.m. (Pacific), just 30 minutes after Messrs.
21   Rosenthal and Reese had left their voicemail for Ms. Golinveaux and 34 minutes after
22   the voicemail to Mr. Zeller, Plaintiffs filed their Application. Only after filing did Mr.
23   Rosenthal respond to Mr. Kearney’s email, rejecting Defendants’ offer because it “[did]
24   not provide the relief we are seeking in the Application—specifically, an order that the
25   depositions be conducted remotely and quashing Defendants’ deposition notices.”
26   Kearney Dec. ¶ 4 & Ex. C.
27         When Mr. Kearney attempted to contact Mr. Rosenthal by phone shortly
28   afterward, Mr. Rosenthal did not pick up. Kearney Dec. ¶ 5 & Ex. D. Mr. Kearney left

                                                     3
                      DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 6 of 12 Page ID #:2718



 1   a voicemail, and followed up with an email asking Plaintiffs to withdraw their
 2   Application, since the deposition issue was rendered moot by Defendants’ pre-filing
 3   email, and the issue of in-person depositions was actively being discussed. Kearney Id.
 4   Mr. Kearney’s email asked that, at a minimum, Plaintiffs inform the Court of what had
 5   transpired. Id. Plaintiffs refused to do either. Kearney Dec. ¶¶ 6, 8 & Ex. E, G (Reese
 6   5:09 email, Rosenthal 7:15 pm email).
 7      III.    ARGUMENT
 8         A.     Plaintiffs’ Requested Relief Is Not Available on an Ex Parte Basis
 9         The circumstances here do not warrant ex parte relief, particularly given the lack
10   of exigency since Defendants have already agreed to virtually all of Plaintiffs’ requested
11   relief, and the parties were actively discussing any remaining issues. In re
12   Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal. 1989) (“opportunities for
13   legitimate ex parte applications are extremely limited.”); see Court’s Standing Order at
14   8 (“The court entertains ex parte applications only in extraordinary circumstances;
15   sanctions may be imposed for misuse of the ex parte process.”). Ex parte relief is only
16   justified when (1) there is a “danger that notice to an opposing party will result in that
17   party’s flight, destruction of evidence. . . or secretion of assets”; (2) a movant seeks “a
18   routine order (e.g., to file an overlong brief or to shorten the time within which a motion
19   may be brought)”; or (3) there is “genuine urgency such that ‘immediate and irreparable
20   injury, loss, or damage will result to the applicant before the adverse party or his
21   attorney can be heard in opposition.’” Intermagnetics, 101 B.R. at 193. None of these
22   justifications apply here. Well before this Application was filed, Defendants agreed to
23   accommodate virtually all of the very relief Plaintiffs claim to seek. On April 22,
24   Defendants stated they were willing to reschedule the relevant depositions to
25   accommodate Plaintiffs’ schedules. (Pls.’ Ex. 19) at 1. Further, on April 27, before this
26   motion was filed, Defendants sent Plaintiffs an email reiterating their agreement to
27   reschedule the depositions. Kearney Decl. ¶ 3 & Ex. B. Defendants’ email also stated
28   that they agreed to “extend[] the schedule for the close of fact and expert discovery as

                                                     4
                      DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 7 of 12 Page ID #:2719



 1   [Plaintiffs] proposed,” and otherwise agreed to accommodate Plaintiffs’ scheduling
 2   requests. Id. In short, the depositions that Plaintiffs’ “emergency” application seeks to
 3   quash have not been on calendar since April 22, 2021, and Plaintiffs’ request that the
 4   Court order depositions not to “proceed until the parties have agreed on. . . a schedule
 5   for the depositions of all witnesses” is moot. As Plaintiffs are well aware, Defendants
 6   have taken the depositions off calendar and have been conferring with Plaintiffs on the
 7   deposition schedule since at least April 22. Kearney Decl. ¶ 3 & Ex. B.; (Pls.’ Ex. 19).
 8   Clearly, there is no “fire” or risk of “immediate and irreparable injury, loss, or damage”
 9   on the horizon. Mission Power Eng’g Co., 883 F. Supp. at 492. Nor is Plaintiffs’ request
10   that the Court order the depositions be conducted remotely appropriate for ex parte
11   treatment. The depositions at issue are not yet scheduled for any particular date, and
12   Defendants have offered to depose Plaintiffs in their hometowns and are willing to take
13   any other steps necessary to ameliorate any COVID-19 or logistical concerns, to which
14   Plaintiffs have not responded. Kearney Decl. ¶ 3 & Ex. B.
15         As courts universally recognize, ex parte applications “impose an unnecessary
16   administrative burden on the court and an unnecessary adversarial burden on opposing
17   counsel who are required to make a hurried response under pressure, usually for no
18   good reason.” Intermagnetics, 101 B.R. at 193. Plaintiffs’ unnecessary Application,
19   filed “for no good reason,” has done exactly that: it should be denied, and the Court
20   should consider appropriate sanctions.1
21
22   1
       The Application also falls far short of the requirements of Local Rule 37, which is
23   designed to encourage the parties to come to mutually agreeable resolutions of
     discovery disputes without having to burden the Court—or each other. See L.R. 37-1
24   (instructing the parties to “confer in a good-faith effort to eliminate the necessity for
25   hearing the motion or to eliminate as many of the disputes as possible”). Plaintiffs failed
     to (1) send opposing counsel a letter “identify[ing] each issue and/or discovery request
26   in dispute” and giving opposing counsel 10 days to confer (L.R. 37-1); (2) file their
27   motion as a Joint Stipulation (L.R. 37-2.1 through -2.2); (3) notice the related hearing
     for at least 21 days after filing (L.R. 37-3); or provide the declaration required by Local
28

                                                     5
                      DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 8 of 12 Page ID #:2720



 1         B.     Plaintiffs’ Request Regarding Deposition Scheduling Should Be
 2                Denied as Moot
 3         Plaintiffs seek an order stating that “depositions shall not proceed until the parties
 4   have agreed on, or failing agreement the Court orders, a schedule for the depositions of
 5   all witnesses.” (App. at 16; Proposed Order at 2.) Troublingly, however, Plaintiffs fail
 6   to inform the Court that this request is moot because Defendants agreed to stipulate to
 7   this relief before Plaintiffs filed their Application.
 8         The evidence here speaks for itself. On April 22 Defendants proposed new dates
 9   for their noticed depositions. (Pls.’ Ex. 19 at 1.) On April 23, Plaintiffs responded that
10   the newly proposed dates did not work for them. (Pls.’ Ex. 1 at 1-2.) Thus, on April 27,
11   Defendants sent an email—conspicuously missing from Plaintiffs’ exhibits—proposing
12   additional new dates to accommodate the schedule of Plaintiffs’ lead trial counsel, and
13   agreeing to accommodate Plaintiffs’ request to extend the discovery deadlines. Kearney
14   Decl. ¶ 3 & Ex. B. No reasonable person reading the parties’ correspondence would
15   believe that Defendants’ noticed depositions were still set to go forward on the
16   originally noticed dates. Indeed, Plaintiffs’ Application all but admits as much. See App.
17   at 14 (indicating the first depositions are only “nominally scheduled for April 28 and
18   April 30”). Plaintiffs filed their Application with full knowledge that the relief they
19   were seeking was moot.
20         As the evidence submitted (and the evidence omitted) by Plaintiffs shows, their
21   allegations of misconduct and violations of the Court’s Civility and Professionalism
22   Guidelines (e.g. App. at 14-15) are entirely unfounded. Rather, it is Plaintiffs who have
23   abused the Court’s procedural rules by filing an emergency application seeking relief
24   that—though they failed to inform the Court of this fact—they already had. See Kearney
25   Decl. ¶ 3 & Ex. B.
26
27
     Rule 37-2.4. Nor have Plaintiffs shown they will suffer “irreparable injury or prejudice
28   not attributable to the lack of diligence of the moving party.” L.R. 37-3.

                                                      6
                       DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 9 of 12 Page ID #:2721



 1         The Court should not countenance tactics that serve only to drive up fees and
 2   increase the burden on the Court. At a minimum, the portions of Plaintiffs’ request
 3   relating to the deposition schedule should be denied as moot.
 4         C.     Plaintiffs Fail to Show Good Cause for Remote Depositions
 5         As this Court has repeatedly recognized, “Defendants have a right to depose [a]
 6   Plaintiff,” and in general they are “entitled to [the] opportunity” to do so in person.
 7   Susilo v. Robertson, 2013 WL 12151377, at *1 (C.D. Cal. Aug. 30, 2013). In Susilo, for
 8   example, the Court rejected a plaintiff’s attempt to evade an in-person deposition,
 9   recognizing that—
10                One of the purposes in deposing a witness, particularly a party,
11                is to size her up to determine how she will be perceived by the
12                jury. The best way to do that is to sit across the table from the
13                witness and watch how she responds to questioning by counsel.
14                Defendants’ counsel is entitled to this opportunity.
15   Id. (noting that “Plaintiff chose this forum and she is suing Defendants for $250,000.
16   Thus, this is a fairly significant case and Defendants’ counsel should not be limited in
17   how he conducts discovery.”) See also, e.g., Sony Corp. v. Vizio, Inc., 2009 WL
18   10674940, at *2 (C.D. Cal. Oct. 9, 2009) (a plaintiff’s deposition “must generally be
19   taken in the forum in which the plaintiff filed suit, unless the plaintiff can show good
20   cause that the deposition should take place at another location.”).
21         In this case, each of the three Plaintiffs is seeking a potential payday of hundreds
22   of millions of dollars from Defendants—in the aggregate, a staggering $712,000,000.
23   Their basis for this is a novel legal theory that Cloudflare, a third-party service provider
24   that simply provides Internet infrastructure and security services, should be held liable
25   because Plaintiffs’ own customers allegedly used the Internet to infringe Plaintiffs’
26   photographs of themselves in and out of costume. This is an extremely “significant”
27   case, whose outcome will have important consequences, not only for Defendants, but
28   for the entire online industry, including virtually every company that provides

                                                     7
                      DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 10 of 12 Page ID #:2722



  1   infrastructure or security services online. Plaintiffs’ theories are just as far-fetched with
  2   respect to Multi Media, which is not alleged to have copied, sold, or in any way
  3   infringed any of their allegedly copyrighted images. Instead, Plaintiffs’ asserted claims
  4   are based on allegations that third-party advertising platforms merely advertised Multi
  5   Media’s website on another, unrelated website that allegedly infringed plaintiffs’
  6   copyrights. Not surprisingly, binding Ninth Circuit precedent has rejected the types of
  7   unsound claims asserted by Plaintiffs here. See ECF 85 (Multi Media’s Motion to
  8   Dismiss) at 8-16; ECF 104 (Multi Media’s Reply in Support of Its Motion to Dismiss)
  9   at 2-10. Defendants are entitled to test Plaintiffs’ claims and theories to the very best of
 10   their ability, and in-person depositions of Plaintiffs and their witnesses is an important
 11   part of their defense.
 12         While Plaintiffs claim that in-person depositions will unduly burden them to the
 13   extent they are not “fully vaccinated,” they are suspiciously vague about when they will
 14   be. According to the Centers for Disease Control: “In general, people are considered
 15   fully vaccinated: 2 weeks after their second dose in a 2-dose series, such as the Pfizer
 16   or Moderna vaccines, or 2 weeks after a single-dose vaccine, such as Johnson &
 17   Johnson’s Janssen vaccine.” 2 Plaintiffs’ Application fails to provide any information
 18   about any witness’s status beyond repeating the vague, essentially meaningless claim
 19   that they are not “yet” fully vaccinated. More is required to show good cause. The
 20   Application makes much of public health guidelines that advise persons “not fully
 21   vaccinated” against unnecessary travel… but ignores Federal guidelines advising that:
 22   “People who are fully vaccinated with an FDA-authorized vaccine or a vaccine
 23   authorized for emergency use by the World Health Organization can travel safely within
 24   the United States.”3 Given that Plaintiffs are seeking (and Defendants have agreed) to
 25
      2
        Centers for Disease Control, “When You’ve Been Fully Vaccinated” (updated Apr.
 26   27, 2021) (https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
      vaccinated.html).
 27   3
        See Centers for Disease Control, “Domestic Travel During COVID-19” (updated
      Apr. 27, 2021)
 28   (https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-covid19.html).

                                                       8
                        DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 11 of 12 Page ID #:2723



  1   delay at least some depositions by nearly a month, it is likely that at least some of their
  2   witnesses will be fully vaccinated by the time they are deposed, and able to travel.
  3          Nevertheless, as Defendants made clear before Plaintiffs filed their Application,
  4   they are willing to depose Plaintiffs’ witnesses where they reside, so that they need not
  5   travel at all. Defendants’ attorneys and anyone participating in the deposition will be
  6   required to be fully vaccinated, so when the witnesses too are fully vaccinated, the
  7   health risk of conducting in-person depositions will be at pre-pandemic levels. The
  8   Centers for Disease Control currently advise the pubic that: “If you’ve been fully
  9   vaccinated … You can gather indoors with fully vaccinated people without wearing a
 10   mask or staying 6 feet apart.”4 Furthermore, notwithstanding the already low risk,
 11   everyone involved will also continue to take precautions including masking and social
 12   distancing, and the depositions will be conducted in well-ventilated areas, reducing any
 13   risk still further.
 14       IV.    CONCLUSION
 15          It was clear before Plaintiffs filed their Application that it was both moot, and
 16   premature. Plaintiffs’ rush to file it, and their continued insistence on seeking an order
 17   to quash all of Defendants’ depositions merely so that they can “continu[e] to discuss
 18   the deposition schedule” that Defendants had already agreed to, is pure gamesmanship,
 19   calculated to waste Defendants’ time and resources. And Plaintiffs’ demand for a
 20   categorical order that all depositions in this case be held remotely is, at a minimum,
 21   premature: because Plaintiffs’ intentionally vague pleading fails to show that good
 22   cause will exist at the time the depositions will actually occur under their requested
 23   schedule, it fails to show good cause at all.
 24          The Court should deny Plaintiffs’ Application as both moot and premature, and
 25   grant Defendants their attorneys’ fees for having been needlessly forced to oppose it.
 26
 27   4
        Centers for Disease Control, “When You’ve Been Fully Vaccinated: What You Can
      Start to Do” (updated Apr. 27, 2021)
 28   (https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html).

                                                           9
                            DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
Case 2:20-cv-06979-FMO-AS Document 145 Filed 04/28/21 Page 12 of 12 Page ID #:2724



  1   Dated: April 28, 2021                      WINSTON & STRAWN LLP
  2
  3                                                    By: /s/ Jennifer A. Golinveaux
                                                       Jennifer A. Golinveaux
  4                                                    Thomas J. Kearney
                                                       WINSTON & STRAWN LLP
  5                                                    101 California Street, 35th Floor
                                                       San Francisco, CA 94111-5840
  6                                                    (415) 591-1000 (telephone)
                                                       jgolinveaux@winston.com
  7                                                    tkearney@winston.com

  8                                                    Michael S. Elkin
                                                       WINSTON & STRAWN LLP
  9                                                    200 Park Avenue
                                                       New York, NY 10166
 10                                                    (212) 294-6700 (telephone)
                                                       melkin@winston.com
 11                                                    Erin R. Ranahan
 12                                                    WINSTON & STRAWN LLP
                                                       333 S. Grand Avenue
 13                                                    Los Angeles, CA 90071
                                                       (213) 615-1700 (telephone)
 14                                                    eranahan@winston.com

 15                                                    Attorneys for Defendant
                                                       CLOUDFLARE, INC.
 16
                                                 QUINN EMANUEL URQUHART &
 17                                              SULLIVAN, LLP
 18                                                    By: /s/ Michael T. Zeller
                                                       Michael T. Zeller
 19
                                                       Attorney for Defendant
 20                                                    Multi Media, LLC
 21
 22                                         ATTESTATION
 23         I, Jennifer A. Golinveaux, attest that the above signatories, on whose behalf this
 24   document is being filed, concur in the filing’s content and have authorized the filing.
 25
 26   Dated: April 28, 2021                      WINSTON & STRAWN LLP
 27                                              By: /s/ Jennifer A. Golinveaux
                                                        Jennifer A. Golinveaux
 28

                                                     10
                       DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO EX PARTE APPLICATION
